Citation Nr: 1100318	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  10-06 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to October 
1953.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in February 2009 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board observes that the Veteran was not provided with a VA 
examination.  VA has a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  See 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The Veteran contends that his bilateral 
hearing loss is related to active military service to include 
exposure to extreme cold weather.  He asserts that he was treated 
for frostbite while stationed in Korea and began experiencing 
hearing loss as a result.  The Veteran reported that his hearing 
loss disability began in 1952 and he received treatment at a 
dispensary in Kwanju, Korea.  Unfortunately, the Veteran's 
service treatment records have been destroyed.  However, the 
claims contains the Veteran's separation examination, which 
indicates that the Veteran may have had some hearing impairment 
in the right ear at separation with a whispered test of 16 out of 
15.  In addition, a May 2008 letter from a private 
otolaryngologist reveals that the Veteran currently has mixed 
hearing loss in the right ear of moderately severe to severe 
level and he has very poor discrimination in the left ear.  Thus, 
there is evidence that the Veteran currently has hearing loss, he 
may have had some right ear hearing impairment during service and 
there is an indication based on the Veteran's lay statements that 
his hearing loss began in 1952 that his current hearing loss may 
be related to active military service.  Therefore, the Board 
concludes that the Veteran should be provided with a VA 
examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	Schedule the Veteran for a VA examination 
for the purpose of ascertaining the 
etiology of the Veteran's hearing loss.  
The claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examiner 
should indicate that the claims folder was 
reviewed in connection with the 
examination.  The examiner should perform 
any medically indicated testing.  After 
reviewing the record and examining the 
Veteran, the examiner should specify the 
nature of any bilateral hearing loss found 
on examination and provide an opinion as 
to whether any hearing loss found on 
examination is at least as likely as not 
(i.e., a 50 percent or more probability) 
etiologically related to active military 
service to include any acoustic trauma due 
to noise exposure or cold weather.  The 
examiner should provide a complete 
rationale for all conclusions reached.  As 
part of the rationale, the examiner is 
asked to address the Veteran's statements 
that his hearing loss began during active 
military service.

2.	Upon completion of the foregoing, the RO 
should readjudicate the Veteran's claim of 
entitlement to service connection for 
bilateral hearing loss, based on a review 
of the entire evidentiary record.  If the 
benefit sought on appeal remains denied, 
the RO should provide the Veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  Thereafter, subject 
to current appellate procedure, the case 
should be returned to the Board for 
further consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


